DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vickroy (US 2007/0169616 A1) in view of Urbano et al. (US 8,063,347 B1), hereinafter Urbano.
Regarding claim 1, Vickroy discloses a method, comprising: 
detecting a target UAV (incoming projectile 204; fig. 2) via a first component of a target acquisition system (paras. [0038-0039], regarding a ground-based radar system 214 or airplane 206 may be used to detect and track the incoming projectile 204; fig. 2); 
in response to detecting the target UAV, directing, by executing one or more computer-readable instructions of a launch control system (launching system 200; see para. [0044]) in communication with the target acquisition system, an interceptor UAV (tube 202; fig. 2) to launch (para. [0042], regarding upon receipt of the projectile data, via the receiver 224, from the ground-based radar system 214, the launching system controller 232 of the launching system 200 launches at least one aerial tube 202 from the launching device 234); and
when the target UAV (204) is within a target range of the interceptor UAV (202), deploying a disabling element (containing blanket 300; fig. 3) from the interceptor UAV toward the target UAV (as shown in fig. 3).
Vickroy teaches the interceptor UAV including a controller (1005; fig. 10) and sensing devices (1013; fig. 10), but does not appear to specifically disclose subsequent to the launch, tracking the target UAV via a second component of the target acquisition system, the second component carried by the interceptor UAV.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Vickroy such that subsequent to the launch, tracking the target UAV via a second component of the target acquisition system, the second component carried by the interceptor UAV as taught by Urbano in order to improve the guidance of the interceptor UAV in real time (see Urbano, col. 11, lines 63-67 and col. 12, lines 1-3).

Regarding claim 2, Vickroy as modified discloses the invention in claim 1, and further discloses the invention further comprising: determining whether deploying the disabling element successfully disabled the target UAV (para. [0084], regarding the thruster 300 is preferably inactive until sensing of the projectile 204 by the containing blanket 300 via the sensing devices 1115 or 1013, and once the projectile 204 is detected, the thruster controller 1012 activates the thruster 1003 thereby pulling the draw-wire 1111 so that the containing blanket 300 closes on the projectile 204; figs. 12 and 13); and in response to determining that deploying the disabling element did not successfully disable the target UAV, directing, by executing one or more computer-

Regarding claim 3, Vickroy as modified discloses the invention in claim 1, and further discloses wherein the disabling element is a net (containing blanket 300; fig. 3) configured to disable the target UAV in response to the net contacting the target UAV (para. [0057], regarding the containing blanket 300 travels at a velocity in the direction of reference arrow 604 such that the force of the blanket exerted on the projectile 204 is sufficient to overcome or at least decelerate the velocity of the projectile 204 in the direction of reference arrow 602; figs. 3-5).

Regarding claim 4, Vickroy as modified discloses the invention in claim 3, and further discloses wherein deploying the disabling element includes releasing the net from the interceptor UAV (as shown in figs. 3-5).

Regarding claim 5, Vickroy as modified discloses the invention in claim 3, and further discloses wherein deploying the disabling element includes maintaining an attachment between the net and the interceptor UAV such that the net is not released from the interceptor UAV (as shown in fig. 12).

Regarding claim 7, Vickroy as modified discloses the invention in claim 1, and further discloses wherein the first component of the target acquisition system is a ground-based component (ground-based radar system 214).

Regarding claim 8, Vickroy as modified discloses the invention in claim 1, and further discloses wherein the first component of the target acquisition system is an airborne component carried by an aircraft other than the interceptor UAV (airplane 206).

Regarding claim 9, Vickroy discloses a method, comprising: 
detecting a target UAV (incoming projectile 204; fig. 2) via a first component of a target acquisition system (paras. [0038-0039], regarding a ground-based radar system 214 or airplane 206 may be used to detect and track the incoming projectile 204; fig. 2); 
in response to detecting the target UAV, directing, by executing one or more computer-readable instructions of a launch control system (launching system 200; see para. [0044]) in communication with the target acquisition system, an interceptor UAV (tube 202; fig. 2) to launch (para. [0042], regarding upon receipt of the projectile data, via the receiver 224, from the ground-based radar system 214, the launching system controller 232 of the launching system 200 launches at least one aerial tube 202 from the launching device 234); 
determining, by executing one or more computer-readable instructions of an engagement system carried by the interceptor UAV (tube controller 1005; fig. 10) and in communication with the target acquisition system (para. [0041], regarding the projectile data may be transmitted to the launching system 200 via a wireless connection between the transmitters 220, 222, or 228 and a receiver 224 of the launching system 200), whether to engage the interceptor UAV with the target UAV (para. [0070], regarding after launching the tube 202, the launching system controller 232 may transmit control signals to the tube 202, as described hereinabove, wirelessly via transmitter 230, such that the tube controller 1005 may receive the transmitted signals via the receiver 1030 of the tube controller 1005); and 
in response to determining to engage the interceptor UAV with the target UAV: 
when the target UAV (204) is within a target range of the interceptor UAV (202), deploying a disabling element (containing blanket 300; fig. 3) from the interceptor UAV toward the target UAV (as shown in fig. 3).
Vickroy teaches the interceptor UAV including a controller (1005; fig. 10) and sensing devices (1013; fig. 10), but does not appear to specifically disclose subsequent to the launch, tracking the target UAV via a second component of the target acquisition system, the second component carried by the interceptor UAV.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Vickroy such that subsequent to the launch, tracking the target UAV via a second component of the target acquisition system, the second component carried by the interceptor UAV as taught by Urbano in order to improve the guidance of the interceptor UAV in real time (see Urbano, col. 11, lines 63-67 and col. 12, lines 1-3).

Regarding claim 10, Vickroy as modified discloses the invention in claim 9, and further discloses the invention further comprising: determining whether deploying the disabling element successfully disabled the target UAV (para. [0084], regarding the thruster 300 is preferably inactive until sensing of the projectile 204 by the containing blanket 300 via the sensing devices 1115 or 1013, and once the projectile 204 is detected, the thruster controller 1012 activates the thruster 1003 thereby pulling the draw-wire 1111 so that the containing blanket 300 closes on the projectile 204; figs. 12 and 13); and in response to determining that deploying the disabling element did not successfully disable the target UAV, directing, by executing one or more computer-

Regarding claim 11 Vickroy as modified discloses the invention in claim 9, and further discloses wherein the disabling element is a net (containing blanket 300; fig. 3) configured to disable the target UAV in response to the net contacting the target UAV (para. [0057], regarding the containing blanket 300 travels at a velocity in the direction of reference arrow 604 such that the force of the blanket exerted on the projectile 204 is sufficient to overcome or at least decelerate the velocity of the projectile 204 in the direction of reference arrow 602; figs. 3-5).

Regarding claim 12, Vickroy as modified discloses the invention in claim 11, and further discloses wherein deploying the disabling element includes releasing the net from the interceptor UAV (as shown in figs. 3-5).

Regarding claim 13, Vickroy as modified discloses the invention in claim 11, and further discloses wherein deploying the disabling element includes maintaining an attachment between the net and the interceptor UAV such that the net is not released from the interceptor UAV (as shown in fig. 12).

Regarding claim 17, Vickroy as modified discloses the invention in claim 9, and further discloses wherein the first component of the target acquisition system is a ground-based component (ground-based radar system 214).

Regarding claim 18, Vickroy as modified discloses the invention in claim 9, and further discloses wherein the first component of the target acquisition system is an airborne component carried by an aircraft other than the interceptor UAV (airplane 206).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vickroy (US 2007/0169616 A1) in view of Urbano et al. (US 8,063,347 B1), hereinafter Urbano, as applied to claim 1 above, and further in view of Bailey (US 2,401,853 A).
Regarding claims 6 and 16, Vickroy as modified discloses the invention in claims 1 and 9, respectively, and further discloses the invention further comprising propelling the interceptor UAV (para. [0064], regarding the tube 202 comprises at least one thruster 1003, which may be of any type of thruster known or future-developed; fig. 13) to travel along an intercept track determined for the interceptor UAV (as shown in fig. 2).
Vickroy does not appear to specifically disclose the propelling including: rotating a first propeller of the interceptor UAV in a first direction; and rotating a second propeller of the interceptor UAV in a second direction opposite the first direction.
However, Bailey is in the field of aerial torpedoes (col. 1, lines 1-8) and teaches the propelling including: rotating a first propeller of the interceptor UAV in a first 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Vickroy such that the propelling including: rotating a first propeller of the interceptor UAV in a first direction; and rotating a second propeller of the interceptor UAV in a second direction opposite the first direction as taught by Bailey in order to ensure that the interceptor UAV is properly equipped to propel itself to the target UAV.
Allowable Subject Matter
Claims 19-28 are allowed.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647